The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated August 3, 2022. Applicant amended claims 21, 30, 31, 33, 34, and 36-38. Applicant canceled claims 32, 35, and 40. Applicant added new claims 41-43. Claims 21-31, 33, 34, 36-39, and 41-43 are pending.
Applicant's arguments have been considered and are persuasive as previously discussed during the interview conducted on July 7, 2022. Upon further search and consideration, the claims are rejected under 35 U.S.C. 103(a) as discussed below in view of the new grounds of rejection over Parulski (U.S. Patent 5,523,786). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-31, 33, 34, 36-39, 41, and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sendai (U.S. Publication 2002/0105505) and in further views of Imaizumi et al. (U.S. Publication 2004/0186351, hereinafter “Imaizumi”) and Parulski (U.S. Patent 5,523,786).
As to Claims 21, 30, and 36, Sendai discloses an apparatus in Fig. 4 comprising:
at least one illumination light source (110) in Par. [0110] configured to emit illumination energy;
an illumination control system (150) in Par. [0110] and (101, 140) in Par. [0111] connected to the at least one illumination source, wherein the illumination control system comprises a member (100) in Par. [0111] configured to be at least partially inserted into a patient; and
an image capture device (107) in Par. [0111] including a plurality of pixels "pixels" in Par. [0115], wherein the plurality of pixels is configured to detect illumination energy of any wavelength in the visible spectrum (during the respective illumination period of each of the white light, IR reflected light, and fluorescent-light image acquisition periods).
However Sendair does not specifically disclose the plurality of pixels being configured to detect each wavelength. Imaizumi teaches in the analogous field of endeavor of endoscopic image acquisition that multiple CCDs produce not only visible light images in [0108] and [0246] yet also wavelengths in the infrared spectrum in [0208] via filter (50) as shown in Fig. 14 located in front of the CCDs for desired imaging characteristics. It would have been obvious to one of ordinary skill in the art that Sendai’s disclosure of utilizing stimulating-light cutoff filter in order to remove unwanted wavelengths is utilized in combination with an image capture device that is configured to detect illumination energy of any wavelength in the visible spectrum as taught by Imaizumi to fulfill the same function with predictable results of image acquisition of desired wavelengths.
However Imaizumi does not specifically disclose wavelength sensitivity of each pixel for each and every wavelength in the visible spectrum simultaneously. Parulski teaches in the analogous field of endeavor of endoscopic image acquisition in 1/17 wherein each of a plurality of pixels is configured to detect illumination energy of each wavelength in the visible spectrum without the image capture device having a structure for separating broad band light into illumination energy at different wavelengths in 2/31-40-53 further supported by incorporated by reference U.S. Patent 4,845,553 in 1/33 of Parulski wherein Fig. 5 and 5/29-42 describe same pixels being read for R, G, and B image data. This evidences the level of ordinary skill in recognizing that sequential illumination and data output of imagers can be utilized to process a sequence of chrominance image signals as equivalent alternatives for providing the same predictable result of converting light to electrical signal. It would have been obvious to one of ordinary skill in the art at the time of invention to have provided the image sensors of Imaizumi with the image sensor equivalents as taught by Parulski as an obvious equivalent in combination and/or alternatively since it has been shown by Parulski that each will provide the predicable result of converting light to electrical signal (Parulski, 2/31-53).
Claims 30 and 36 substantially recite the structure of Claim 21 and are similarly rejected.  As to Claim 30 in particular, Sendai discloses at least a first illumination energy and a second illumination energy different from the first illumination energy as described in [0114] and Figs. 1 and 5 having different wavelength filters. As to Claim 36 in particular, Sendai discloses at least a first illumination energy at a first wavelength and a second illumination energy at a second wavelength as described in [0114] and Figs. 1 and 5 having different wavelength filters wherein the first and second illumination energy are necessarily detected by each of the plurality of pixels when the corresponding illumination energy is emitted during normal operation (e.g. during the respective illumination period of each of the white light, IR reflected light, and fluorescent-light image acquisition periods). Furthermore as to both claims 30 and 36, Parulski is applied wherein an illumination control system (28) in 4/14 and Fig. 3 is configured to control the illumination energy via LEDs (26a, 26b, 26c) in 4/13 and Fig. 3 to output at least a first and second illumination energy in Figs. 11A-11C as well as 1/33-40 of incorporated by reference U.S. Patent 4,845,553 for the same reasons noted relevant to claim 21.
As to Claim 22, Sendai discloses the apparatus of claim 21, wherein the image capture device is configured to form an image “images” in Pars. [0109]-[0110] for each wavelength of illumination energy received by the plurality of pixels from an object onto which the illumination energy is emitted.
As to Claim 23, Sendai discloses the apparatus of claim 22, wherein the image capture device is configured to generate a composite “composite-image” in [0054] and [0067] of the images formed for each wavelength of illumination energy.
As to Claim 24, Sendai discloses the apparatus of claim 22, wherein each wavelength of illumination energy received includes a sequence of illumination energy corresponding to a green, a blue, and a red light as described in Pars. [0064] and [0112]-[0114].
As to Claim 25, Sendai discloses the apparatus of claim 22, further comprising a processor (330) in Par. [0164] and “control computers” (150)/(200)/(360) in Pars. [0110]/[0142]/[0164] and [0199], wherein the processor is configured to generate a composite of the images formed for each wavelength of illumination energy.
As to Claim 26, Sendai discloses the apparatus of claim 25, wherein the processor is configured to control the illumination control system to produce a sequence of illumination energy corresponding to each wavelength of illumination energy as described in Pars. [0064] and [0112]-[0114].
As to Claim 27, Sendai discloses the apparatus of claim 26, wherein the processor is configured to generate a composite “composite-image” in [0054] and [0067] of the images formed for each wavelength of illumination energy emitted, and wherein the composite is formed based on an intensity of the illumination energy of each wavelength.
As to Claim 28, Sendai discloses the apparatus of claim 22, wherein each of the plurality of pixels is configured to detect illumination energy of a same wavelength to form the image in Pars. [0109]-[0110] for each wavelength of illumination energy.
As to Claim 29, Sendai discloses the apparatus of claim 21, wherein the illumination control system is configured to select the wavelength of the illumination energy output from the at least one illumination light source in Pars. [0064] and [0112]-[0114].
Claims 31, 33, 34, and 37-39 substantially recite the structure of claims 22-29 and are similarly rejected as modified by Parulski providing for sequential illumination and output means.
As to Claim 41, Sendai modified by Imaizumi and Parulski discloses the apparatus of claim 34, wherein the processor is configured:
receive and process a plurality of images formed by the image capture device to determine a timing of the formation of the plurality of images (e.g. during the respective illumination period of each of the white light, IR reflected light, and fluorescent-light image acquisition periods); and
Parulski teaches timing considerations for the reasons relevant to claims 21, 30, and 36 above such that the processor is further configured to cause the illumination control system (28) in 4/14 and Fig. 3 to output via LEDs (26a, 26b, 26c) in 4/13 and Fig. 3 each illumination energy in the sequence, including the first illumination energy and the second illumination energy, at a timing and for a duration that is synchronized to the determined timing of the formation of the plurality of images such that the image capture device is enabled to form the image for each wavelength of illumination energy one at a time as the one wavelength is output at the given time in the sequence in Figs. 11A-11C as well as 1/33-40 of incorporated by reference U.S. Patent 4,845,553.
As to Claim 43, Sendai modified by Imaizumi and Parulski discloses the apparatus of claim 36, wherein the at least one illumination source includes a plurality of pump light sources (laser sources as described in [0112] being a type of pump light source), and the apparatus further comprises:
a plurality of optical fibers (101) in [0111] connected to the plurality of pump light sources and disposed within the member, each optical fiber (101a, 101b) in [0111] being configured to transmit a different illumination energy in the sequence controlled by the illumination control system to output the different wavelengths from the optical fiber toward the object.
Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  although the prior art discloses various aspects of the invention, the prior art does not disclose or fairly suggest, the specific illumination control system and processor as claimed being located in the handle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795